ALLR0AD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
In this case the Sherwin-Williams Co. filed in the Common Pleas a cross-petition setting up a mechanic’s lien for $421.26 for paint furnished to the contractor for the construction of a house. The material was furnished under a contract with the principal and notice given. The third cost of the paint — the last item— was charged to J. V. Palm, who was an employe of the principal contractor. It was essential to the validity of the lien, as it carried the account to a point where as a matter of time it would support the filing of the mechanic’s lien. The 'Common Pleas held that the lien was invalid. From this ruling the Sher-win-Williams Co. appealed. Held:
The State courts have held that the statutes should be liberally construed in favor of the lien. The material for the third cost of paint was evidently a part of the unit of construction, and was so regarded by the parties. The charging of the item against the painter as an employe principal contractor would not in our judgment affect the validity of the lien or segregate such last item from the other items so as to invalidate the lien. The lien should be sustained. Decree accordingly.